Citation Nr: 0729994	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  05-28 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel



INTRODUCTION

The veteran had military service from August 1942 to December 
1945.
This matter comes to the Board of Veterans' Appeals (Board) 
from a January 29, 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied entitlement to service connection for bilateral 
hearing loss and tinnitus.  

Upon granting the veteran's July 2007 motion, pursuant to 38 
U.S.C.A. § 7101 and 38 C.F.R. § 20.900(c), the Board advanced 
the veteran's case on the docket in September 2007. 


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service or for 
many years thereafter; and the preponderance of the evidence 
is against a finding of a relationship between the current 
bilateral hearing loss and service.

2.  Tinnitus was not diagnosed in service or for many years 
thereafter; and the preponderance of the evidence is against 
a finding of a relationship between the current tinnitus and 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service directly or presumptively.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by service 
directly or presumptively.  38 U.S.C.A §§ 1101, 1110, 1112, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all of the following five 
elements of a service connection claim:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated October 2003.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 
Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claims.  

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See, Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained a medical opinion as to the 
etiology of the disabilities.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Where certain chronic diseases, including sensorineural 
hearing loss, become manifest to a degree of 10 percent 
within one year from the date of separation from service, 
such disease shall be considered to have been incurred or 
aggravated by such service, notwithstanding there is no 
evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He claims that he is presently suffering 
from hearing loss and tinnitus as a result of noise exposure 
during his service, particularly while working as a member of 
the 41st Air Depot repair unit in the US Army from August 
1942 to December 1945.

The record shows a present bilateral hearing loss and 
tinnitus disability.  A December 2003 VA medical examination 
report notes that the veteran is suffering from moderate to 
profound bilateral high frequency sensorineural hearing loss 
and bilateral constant tinnitus.  A September 2003 VA medical 
report notes that the veteran has been wearing his current 
hearing aid for 16 years.

The next issue is whether there is evidence of any in-service 
incurrence of hearing loss or tinnitus.  The service medical 
records are negative.  Indeed, his hearing was 15/15 
bilaterally on whispered voice testing.  Personnel records 
confirm, however, that the veteran served in the 41st Air 
Depot repair unit in the US Army from August 1942 to December 
1945.  According to the veteran's statements, during his 
service in Italy the veteran was exposed to aircraft engine, 
flight line, and carpentry tool noise without the benefit of 
ear protection.  The veteran is competent to state whether he 
was exposed to loud noises.  Further, the Board finds the 
veteran's statements to be credible.  Therefore, his exposure 
to acoustic trauma in service is conceded.   

As the record shows present hearing loss and tinnitus 
disabilities and exposure to acoustic trauma in service the 
determinative issue is whether these are related.

The December 2003 VA examination found that it was more 
likely than not that the veteran's hearing loss and tinnitus 
disabilities were not related to in-service noise exposure.  
The VA examiner tested the veteran's hearing, spoke with him 
about his service, and reviewed the veteran's medical 
records.  She noted that the veteran lacked hearing 
protection for military noise exposure, including noise from 
flight line, aircraft engines, power tools and firearms.  The 
examiner also noted the veteran's nonservice-noise-exposure 
history included exposure to factory noise and power lawn 
mower noise without hearing protection.  The veteran reported 
that he first experienced tinnitus in the 1950s, but the 
examiner ultimately found that in-service noise exposure did 
not contribute to the veteran's present day hearing loss or 
tinnitus because he was discharged from service with normal 
hearing.  

The first contemporaneous evidence of hearing loss and 
tinnitus of record is in 2003, although it was noted that the 
veteran had worn hearing aids for 16 years at that time.  
This is well after the one-year presumptive period from 
discharge from service; thus, service connection is not 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.  Additionally, there is no medical evidence of 
continuity of symptology of these disabilities from service 
or during the 42 years before any of these disabilities are 
shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his current diagnoses of 
bilateral hearing loss and tinnitus are related to noise 
exposure in service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Though the veteran's lay assertions have 
been considered, they do not outweigh the medical evidence of 
record, which shows that there is no relation between the 
veteran's current diagnoses of bilateral hearing loss and 
tinnitus and noise exposure during service.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claims for 
bilateral hearing loss and tinnitus service connection; there 
is no doubt to be resolved; and service connection is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
James L. March
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


